UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 11-K ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the fiscal year ended March31, 2011 OR [] TRANSITION REPORT PURSUANT TO SECTION 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 [NO FEE REQUIRED]. For the transition period from to . Commission File No. 0-23832 A.Full title of the plan and address of the plan, if different from that of the issuer named below: PSS WORLD MEDICAL, INC. SAVINGS PLAN B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: PSS WORLD MEDICAL, INC. 4345 Southpoint Boulevard Jacksonville, Florida 32216 REQUIRED INFORMATION The PSS World Medical, Inc. Savings Plan (the “Plan”) is subject to the requirements of the Employee Retirement Income Security Act of 1974 (“ERISA”).The following financial statements and schedules of the Plan have been prepared in accordance with the financial reporting requirements of ERISA. PSS WORLD MEDICAL, INC. SAVINGS PLAN March 31, 2011 and 2010 Table of Contents Page(s) Report of Independent Registered Public Accounting Firm 1 Financial Statements: Statements of Net Assets Available for Benefits 2 Statement of Changes in Net Assets Available for Benefits 3 Notes to Financial Statements 4 Supplemental Schedules* ScheduleH, Line 4i-Schedule of Assets (Held at End of Year) 12 ScheduleH, Line 4a-Schedule of Delinquent Participant Contributions 14 Signature 15 Exhibit Index 16 * Other schedules required by 29 CFR 2520.103–10 of the Department of Labor’s Rules and Regulations for Reporting and Disclosure under ERISA have been omitted because they are not applicable, or are not required for participant–directed investment transactions. Report of Independent Registered Public Accounting Firm To the Participants and Administrator of the PSS World Medical, Inc. Savings Plan: We have audited the accompanying statements of net assets available for benefits of PSS World Medical, Inc. Savings Plan as of March31, 2011 and 2010, and the related statement of changes in net assets available for benefits for the year ended March31, 2011. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. We were not engaged to perform an audit of the Plan's internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Plan's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for benefits of PSS World Medical, Inc. Savings Plan as of March31, 2011 and 2010, and the changes in net assets available for benefits for the year ended March31, 2011, in conformity with accounting principles generally accepted in the United States of America. Our audits were performed for the purpose of forming an opinion on the basic financial statements taken as a whole. The accompanying supplemental schedules:ScheduleH, Line 4i-Schedule of Assets (Held at End of Year) as of March31, 2011 and Schedule H, Line 4a-Schedule of Delinquent Participant Contributions, are presented for the purpose of additional analysis and are not a required part of the basic financial statements but are supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. These supplemental schedules are the responsibility of the Plan’s management. These supplemental schedules have been subjected to the auditing procedures applied in the audit of the basic financial statements and, in our opinion, are fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/ The GriggsGroup CPAs September 6, 2011 Certified Public Accountants Ponte Vedra Beach, Florida 1 PSS WORLD MEDICAL, INC. SAVINGS PLAN Statements of Net Assets Available for Benefits March 31, 2011 and 2010 Assets Investments, at fair value $ $ Receivables: Employee contribution - Employer contribution - Total receivables - ­1,367,614 Total assets Liabilities Benefits Payable Net assets available for benefits, at fair value Adjustment from fair value to contract value for fully benefit-responsive investment contracts Net assets available for benefits $ $ The accompanying notes are an integral part of these financial statements. 2 PSS WORLD MEDICAL, INC. SAVINGS PLAN Statement of Changes in Net Assets Available for Benefits Year ended March 31, 2011 Additions to net assets available for benefits: Investment income: Net appreciation in fair value of investments $ Dividends and interest income Net investment gain Contributions: Participant Employer Rollovers from qualified plans Total contributions Total additions Deductions from net assets available for benefits: Benefits paid to participants ) Administrative expenses ) Total deductions ) Total increase in net assets available for benefits Net assets available for benefits: Beginning of year End of year $ The accompanying notes are an integral part of these financial statements. 3 PSS WORLD MEDICAL, INC. SAVINGS PLAN Notes to Financial Statements March 31, 2011 and 2010 Description of Plan The following description of the PSS World Medical, Inc. Savings Plan (the“Plan”) provides only general information. Participants should refer to the plan document for a more complete description of the Plan’s provisions. (a) General The Plan is a defined contribution retirement plan covering substantially all employees of PSS World Medical, Inc. and its subsidiaries (the “Company” or “employer”). The Plan was created under the provisions of Section401(a) of the Internal Revenue Code (the“IRC”) and includes a qualified deferred arrangement, as described in Section401(k) of the IRC, for the benefit of eligible employees of the Company. The Plan also has the features of an employee stock ownership plan (“ESOP”), whereby employee and employer contributions can be invested in the PSS World Medical, Inc. unitized stock fund, whereby participants do not actually own shares of PSS World Medical, Inc. common stock but rather own an interest in the unitized stock fund. The Plan is subject to the provisions of the Employee Retirement Income Security Act of 1974 (“ERISA”), as amended. (b) Eligibility Any employee of the Company is eligible to participate in the Plan upon completing 30days of service. Plan entry dates are the first day of each month within the Plan year. (c) Contributions The Plan is funded through voluntary employee salary deferrals and employer contributions. Participants can elect to defer up to 85% but not less than 1% of compensation, as defined by the Plan and as limited by requirements of the IRC. Participants who have attained age 50 before the close of the calendar year are eligible to make an additional elective deferral contribution. Participant elective contributions are invested by Principal Financial Group (“the Trustee”) in the investment options (mainly mutual funds and employer securities) as directed by the participant. The Plan also allows participants to make elective contributions from incentive compensation.On December 17, 2009, the Plan was amended to exclude special discretionary bonuses from compensation for the purpose of calculating participant and Company matching contributions. The Company may make the following types of contributions: (i) Supplemental ESOPmatching contributions, (ii) ESOPmatching contributions, (iii) Non-ESOPmatching contributions, (iv) ESOPemployer contributions, (v) Employer discretionary contributions, and (vi) Qualified non-elective contributions. Supplemental ESOP Matching Contributions For the Plan year ended March31, 2011, the Company made no supplemental ESOPmatching contributions. ESOP Matching Contributions For the Plan year ended March31, 2011, the Company made no ESOPmatching contributions. 4 Non-ESOP Matching Contributions The Company’s Board of Directors may elect annually to make a discretionary contribution in the form of a non-ESOPmatching contribution (contributions to be invested at the direction of the participant). Such contributions are allocated to participants based on the formula established by the Board of Directors. The Board of Directors also determines the percentage of participant elective contributions to be matched as well as the maximum amount of match to be contributed. A participant must make elective salary deferrals to be eligible for such matching contributions. Non-ESOPmatching contributions for each eligible participant are equal to the lesser of (i) 50% of a participant’s elective deferral amount up to 6% of a participant’s compensation for the Plan year or (ii) $1,250.The non-ESOPmatching contributions for the Plan year ended March31, 2011 were $1,914,211, of which $1,796,717 was funded by the Company and $117,500 was funded by the reallocation of forfeited contributions. ESOP Employer Contributions There were no ESOPemployer contributions for the Plan year ended March31, 2011. Employer Discretionary Contribution The Company’s Board of Directors may also elect annually to make employer discretionary contributions. For the Plan year ended March31, 2010, such contributions were made to non-highly compensated employees who were employed on the last day of the Plan year. The amount of such contributions was equal to 0.5% of each non-highly compensated employee’s compensation for Plan year ended March 31, 2010.Employer discretionary contributions were $620,716, recorded in Employer contribution receivables on the Statements of Net Assets Available for Benefits as of Plan year ended March 31, 2010.There were no employer discretionary contributions for the Plan year ended March31, 2011. Qualified Non-Elective Contributions The Company’s Board of Directors may also elect annually to make qualified non-elective contributions. Such contributions may be allocated to a limited number of non-highly compensated employees and are only made to eliminate potential discrimination with respect to participant elective contributions or employer matching contributions that would otherwise favor highly compensated employees. There were no qualified non-elective contributions for the Plan year ended March31, 2011. 5 (d) Vesting Participants are immediately vested in their contributions. Participants are vested in the Company’s ESOP matching contributions, non-ESOP matching contributions, ESOPemployer contributions, and earnings thereon based on years of continuous service, as defined in the Plan, according to the following schedule: Less than two years of service 0 % Two years but less than three years 20 % Three years but less than four years 40 % Four years but less than five years 60 % Five years but less than six years 80 % Six years or more % In the event of total and permanent disability or death, a participant shall become 100% vested in the participant’s account balance. (e) Forfeited Accounts Nonvested portions of the Company’s matching contributions are forfeited as of a participant’s termination date and are used to reduce future Company matching contributions. During the Plan year ended March31, 2011, forfeitures of nonvested accounts totaled $116,425.Forfeitures used to reduce Company matching contributions were $117,500 for the Plan year ended March 31, 2011. As of March31, 2011 and 2010, forfeited, nonvested accounts of $204 and $4,279, respectively, were reflected in the accompanying Statements of Net Assets Available for Benefits. (f) Benefits Paid to Participants Upon retirement, death, disability, or other severance of employment, a participant or his/her beneficiary may elect to receive an amount equal to the value of the participant’s vested interest in the participant’s account. Balances in participant accounts are paid in a single lump sum. Participants who have an account balance in the Plan’s unitized stock fund will have their account balances distributed in shares of the Company’s common stock (with fractional shares paid in cash) or cash as elected by the participant with payment to the participant at their direction. (g) Participant Loans The Plan does not permit participant loans. (h) Participant Accounts Each participant’s account is credited with the participant’s contributions, the Company’s contribution, and an allocation of Plan earnings. Allocations are based on participant earnings or account balances, as defined. The benefit to which a participant is entitled is the benefit that can be provided from the participant’s vested account. (i) Voting Rights Each participant is entitled to exercise voting rights attributable to the shares allocated to his or her account and is notified by the Transfer Agent of the Company prior to the time that such rights are to be exercised. The Trustee will vote any allocated shares according to the instructions given by a participant. If no instructions are given to the Trustee by a participant, the Trustee will vote any allocated shares on behalf of the collective best interest of Plan participants and beneficiaries. 6 Summary of Significant Accounting Policies (a) Basis of Accounting The accompanying financial statements have been prepared on the accrual basis of accounting. (b) Use of Estimates The preparation of the financial statements in conformity with accounting principals generally accepted in the United States of America (“GAAP”) requires the Plan’s management to use estimates and assumptions that affect the accompanying financial statements and disclosures. Actual results could differ from these estimates. (c) Income and Expense Recognition Interest income is recorded as earned on the accrual basis of accounting. Dividend income is recorded on the ex-dividend date. Net appreciation or depreciation in fair value of investments is allocated on a daily basis to participant accounts. Purchases and sales of investments are recorded on a trade date basis. Management fees and operating expenses charged to the Plan for investments in the mutual funds are deducted from income earned on a daily basis and are not separately reflected.Consequently, management fees and operating expenses are reflected as a reduction of investment return for such investments, allocated to the individual accounts. (d) Investment Valuation Investments in mutual funds are stated at fair value, which are based on published market quotations on national exchanges. The Plan’s unitized stock fund as of March31, 2011 is valued at a unit value determined by the amount of shares of common stock and cash held within the unitized stock fund. Investments in the accompanying Statements of Net Assets Available for Benefits include an investment in a common collective trust, the ABN AMRO Income Plus Fund, which includes fully benefit-responsive investment contracts. Investments in common collective trusts are stated at the fair value based on the underlying unit values reported using the financial statements of the collective trust and changes in such amounts through the Plan’s year end.However, contract value is the relevant measurement attribute for that portion of net assets available for benefits of a definedcontribution plan attributable to fully benefit-responsive investment contracts because contract value is the amount participants would receive if they were to initiate permitted transactions under the terms of the Plan. Accordingly, the Statements of Net Assets Available for Benefits presents the fair value of the investment contracts as well as the adjustment of the fully benefit-responsive investment contracts from fair value to contract value. The Statement of Changes in Net Assets Available for Benefits is prepared on a contract value basis. (e) Payment of Benefits Benefits are recorded when paid. 7 (f) Administrative Expenses Administrative expenses reflected in the Statement of Changes in Net Assets Available for Benefits of $19,216 represent distribution and redemption fees paid by participants. All other Plan expenses were paid by the Company for the Plan year ended March31, 2011. (g) Recent Accounting Pronouncements In January 2010, the FASB issued guidance which requires additional disclosures regarding fair value measurements, amends disclosures about post-retirement benefit plan assets and provides clarification regarding the level of disaggregation of fair value disclosures by investment class.This guidance was effective for interim and annual reporting periods beginning after December15, 2009, except for certain Level 3 activity disclosure requirements that will be effective for reporting periods beginning after December15, 2010. The new disclosures and clarifications of existing disclosures were adopted by the Plan on April 1, 2010 and did not have a material impact on the financial statements. Fair Value Measurements Assets and liabilities recorded at fair value are measured using a three-tier fair value hierarchy, which prioritizes the inputs used in measuring fair value. These tiers include: Level 1: Inputs using unadjusted quoted prices for identical assets or liabilities in an active market that the Company has the ability to access. Level 2:Inputs other than quoted prices in markets that are observable for the asset or liability, either directly or indirectly. Level 3: Inputs that are both significant to the fair value measurement and unobservable. A financial instrument’s level within the fair value hierarchy is based on the lowest level of any input that is significant to the fair value measurement. The following is a description of the valuation methods used for assets measured at fair value. Mutual funds: The fair values of these securities are based on observable market quotations for identical assets and are priced on a daily basis at the close of business. Common collective trust: The fair value of the commoncollective trust is determined by the fund Trustee based on the fair value of the underlying securities within the fund, which represent the net asset value of the shares held by the Plan at year end. PSS World Medical, Inc. unitized stock fund: The fair values of these securities are based on observable market quotations for identical assets and are valued at the closing price reported on the active market on which the individual securities are traded plus uninvested cash portion. The methods described above may produce a fair value calculation that may not be indicative of net realizable value or reflective of future fair values. Furthermore, while the Plan believes its valuation methods are appropriate and consistent with other market participants, the use of different methodologies or assumptions to determine the fair value of certain financial instruments could result in a different fair value measurement. 8 As of March 31, 2011 and 2010, the fair value of the Plan’s financial assets were measured using Level 1 or Level 2 inputs.The following table presents the Plan's assets, by major category, measured at fair value on a recurring basis as of March 31, 2011 and 2010. March 31, 2011 Level 1 Level 2 Total Common collective trusts $
